861 F.2d 639
UNITED STATES of America, Plaintiff-Appellee,v.Julio PICCINONNA, Defendant-Appellant.
No. 86-5335.
United States Court of Appeals,Eleventh Circuit.
Nov. 28, 1988.

James W. McDonald, Jr., McDonald & Erickson, P.A., Homestead, Fla., for defendant-appellant.
Dexter W. Lethinen, U.S. Atty., Caroline Heck, Asst. U.S. Atty., Miami, Fla., John J. Powers, III, Dept. of Justice, Main, Appellate Section, Laura Heiser, Washington, D.C., James Griffin, U.S. Dept. of Justice, Anti Trust Div., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Jose A. Gonzalez, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
(Opinion August 23, 1988, 11th Cir., 1988, 858 F.2d 743).
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing in banc,


2
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.